Action to recover on a demand promissory note held by plaintiff upon which defendant Dalis is an irregular endorser. Dalis pleaded a counterclaim for moneys allegedly due to him as assignee of the corporate defendant D. T. Richard Associates, Inc. An order was duly made granting defendant Dalis’s motion for an examination of the plaintiff before trial, in support of the allegations of the counterclaim and of certain affirmative defenses, but denying his motion for a discovery and inspection of certain books, records and documents of plaintiff, and certain corporations, its subsidiaries, which are not parties to the action. From so much of that order as thus denies the motion for discovery and inspection defendant Dalis appeals. Order modified so as to grant the motion for discovery and inspection to the extent only of directing same as to the books, records and documents of the plaintiff. As thus modified, the order is affirmed,' without costs, the trial to be stayed pending the inspection. In our opinion, the appellant is entitled to discovery and inspection (310 Riverside Blvd. Corp. v. Weiss, 245 App. Div. 738; Meisel v. Spielman Motor Sales Co., Inc., 260 id. 939, and cases there cited), but only to the extent indicated. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur. Settle order on notice.